SUMMARYORDER

Appellant Charles W. Jones, pro se, appeals the district court’s grant of summary judgment dismissing his amended complaint brought pursuant to 42 U.S.C. § 1981 and Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d et seq. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review a district court’s order granting summary judgment de novo, and ask whether the court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003).
We have considered all of Jones’s arguments on appeal and find them to be without merit. We affirm for substantially the same reasons stated by the district court in its thorough and well-reasoned opinion and order. Accordingly, there is no basis on which to challenge the judgment of the district court.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.